In this action for a judicial separation defendant husband appeals from an order entered July 6, 1965, which directed payment of $175 per week for the support of plaintiff, $75 per week for the support of the infant child of the parties, $5,000 counsel fee, and further directed the payment of certain medical, dental, educational and camp expenses. The order appealed from is unanimously modified on the law, on the facts and in the exercise of discretion to reduce the payments by defendant-appellant as follows: $125 per week to the plaintiff for her support, $50 per week for the support of the infant, to allow plaintiff $1,500 as and for counsel fees, $1,000 having already been received by such counsel, and to strike all ordering paragraphs which imposed additional obligations upon the defendant by directing maintenance of insurance coverage or the payment of medical, dental, educational or camp expenses. The amounts awarded were excessive and are not warranted by the record. As so modified the order appealed from is otherwise affirmed, with costs and disbursements to defendant-appellant. Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, Stevens and Eager, JJ.